NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                  SHERRY MOORE,
                     Petitioner

                            v.

    DEPARTMENT OF HOMELAND SECURITY,
                 Respondent
           ______________________

                       2018-1985
                 ______________________

   Petition for review of an arbitrator's decision by John
M. Donoghue.
                 ______________________

                  Decided: July 9, 2019
                 ______________________

   SHERRY MOORE, Stratford, NJ, pro se.

    DOUGLAS GLENN EDELSCHICK, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, for respondent. Also represented by
JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR.,
FRANKLIN E. WHITE, JR.; PATRICK DYSON, Office of the
Chief Counsel, Immigration and Customs Enforcement,
United States Department of Homeland Security, Los An-
geles, CA.
                 ______________________
2                                            MOORE v. DHS




Before LOURIE, O’MALLEY, and WALLACH, Circuit Judges.
PER CURIAM.
    Petitioner Sherry Moore appeals an arbitration deci-
sion, which upheld the Department of Homeland Security’s
(“DHS”) removal of Ms. Moore from her position as a De-
portation Officer with U.S. Immigration and Customs En-
forcement (“ICE”). Resp’t’s Appx. 9; see Resp’t’s Appx. 2–
10 (Arbitrator Decision). 1 We have jurisdiction pursuant
to 5 U.S.C. §§ 7121(f) and 7703(b)(1). We affirm.
                      BACKGROUND
    From 1997 through 2016, Ms. Moore held various law
enforcement positions at DHS. Resp’t’s Appx. 13. In 2007
and 2008, Ms. Moore was serving as an Immigration En-
forcement Agent (“IEA”) when DHS initiated two fact-find-
ing inquiries into whether she had failed to follow agency
travel procedures on nine separate occasions, see Resp’t’s
Appx. 61–66 (Inquiry Results on Travel Procedures), and
whether she had failed to pay her Government-issued
credit card, see Resp’t’s Appx. 32–34 (Inquiry Results on
Credit Card). Following the two inquiries, DHS deter-
mined that Ms. Moore failed to follow agency travel proce-
dures, see Resp’t’s Appx. 62–66, and failed to pay her
Government-issued credit card, see Resp’t’s Appx. 32–34.
In 2009, DHS commenced a third fact-finding inquiry to
determine whether Ms. Moore complied with agency proce-
dures when she provided her firearm to someone who was
not employed by the agency, see Resp’t’s Appx. 144–47 (In-
quiry Results on Firearm).




    1  Resp’t’s Appx. refers to the Department of Home-
land Security’s Supplemental Appendix attached to its re-
sponse brief.
MOORE v. DHS                                                 3


     During the three investigations, DHS documented
what they described as a “lack of candor” on two separate
occasions. First, in June 2008, DHS asked Ms. Moore un-
der oath “[w]hy is it that you failed to follow policy and pro-
cedure relative to authorizations and vouchers incident to
official travel.” Resp’t’s Appx. 91. Ms. Moore responded
that “management . . . here had never shown [her] that it
was ever important,” and “[t]hey never said a word about
it until [she] was served [with] the [performance work
plan].” Resp’t’s Appx. 91. Second, in February 2008, Ms.
Moore told her supervisor that she paid her Government-
issued credit card, see Resp’t’s Appx. 54, when the credit
card balance remained unpaid through March 12, 2008, see
Resp’t’s Appx. 41 (Credit Card Balance). From June 13,
2008 through August 18, 2014, Ms. Moore was out of the
office due to a work-related injury. Resp’t’s Appx. 2. Upon
her return to work, Ms. Moore served as a Deportation Of-
ficer. In October 2015, DHS notified Ms. Moore of her pro-
posed removal explaining that the “lack of candor” issue
was “extremely serious.” Resp’t’s Appx. 27.
    In April 2016, DHS removed Ms. Moore from her posi-
tion as a Deportation Officer. Resp’t’s Appx. 11–18. DHS
notified Ms. Moore that she “ha[d] the right to contest [the
Agency Removal Decision]” with either the Merit Systems
Protection Board (“MSPB”) or an arbitrator, Resp’t’s Appx.
14–15, which Ms. Moore did. In December 2017, an arbi-
trator heard testimony from six witnesses and reviewed
documents admitted into evidence of the alleged miscon-
duct. Resp’t’s Appx. 1 (Certified List of Exhibits), 215–415
(Hearing Transcript). In March 2018, after the Hearing
on the matter, the Arbitrator issued its arbitrator decision
denying Ms. Moore’s grievance and sustaining her removal
from DHS. Resp’t’s Appx. 2–10. In the Arbitrator Decision,
the Arbitrator explained, inter alia, that “the essence of a
law enforcement officer’s duty is veracity” and “[t]he
Agency’s loss of faith in Ms. Moore’s ability to perform the
essential elements of her job is not misplaced” because Ms.
4                                                 MOORE v. DHS




Moore “was untruthful when she [said] . . . that she had
never been told that it was important that she follow travel
procedures” and when she said “she had paid her govern-
ment issued credit card.” Resp’t’s Appx. 8–9. In July 2018,
Ms. Moore appealed the Arbitrator Decision.
                         DISCUSSION
    We apply the same substantive standards of review to
arbitration decisions as to the MSPB decisions. 5 U.S.C.
§ 7121(f); see Appleberry v. Dep’t of Homeland Sec., 793
F.3d 1291, 1295 (Fed. Cir. 2015). We must affirm the ar-
bitrator’s decision unless it is: “(1) arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law; (2) obtained without procedures required by law, rule,
or regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c).
    On appeal, Ms. Moore primarily asserts that her termi-
nation for “lack of candor” was improper. Pet’r’s Br. 19.
Specifically, Ms. Moore asserts that the Arbitrator’s deci-
sion to uphold DHS’s “termination [decision] is due to the
Lack of Candor claim” because her removal “could not be
upheld on the basis of the travel voucher, credit card, and
firearms issues.” Pet’r’s Br. 26. 2 We disagree.



    2    Ms. Moore argues she was removed for three mi-
nor offenses that she had “accepted responsibility” for,
Pet’r’s Br. 7–19, 27, and “[were] fully resolved in 2008,” id.
at 15.
    Preliminarily, Ms. Moore asserts that DHS violated the
law by sustaining lack of candor charges not previously re-
ferred to DHS’s Joint Intake Center (“JIC”) for inquiry.
Pet’r’s Br. 19. Nothing requires an agency to refer miscon-
duct allegations to the JIC prior to initiating an adverse
action pursuant to disciplinary actions.              Resp’t’s
Appx. 420–23 (explaining, in the Collective Bargaining
Agreement, the procedures for disciplinary and adverse
MOORE v. DHS                                                 5


     The Arbitrator properly considered the Douglas factors
when evaluating Ms. Moore’s case. Ms. Moore asserts that
“the Douglas factors were not properly assessed and re-
moval of a seasoned federal employee . . . did not promote
the efficiency of the service.” Pet’r’s Br. 25 (capitalization
modified); see Douglas v. Veterans Admin., 5 M.S.P.R. 280,
305–06 (1981) (articulating the Douglas factors that are
used by agencies “when deciding what penalty is appropri-
ate, including not only the gravity of the offense but such
other matters as mitigating circumstances”); 3 Resp’t’s
Appx. 19–24 (Douglas factors review form). Ms. Moore also
asserts that DHS’s “last[-]chance settlement agreement,”
providing for a ten-day suspension, was “illegal and
amounted to extortion.” Pet’r’s Br. 23 (capitalization mod-
ified). As we have explained, “[d]isparate treatment is not
shown by comparing a penalty imposed by an agency with
one emanating from a settlement agreement.” Dick v. U.S.
Postal Serv., 975 F.2d 869 (Fed. Cir. 1992) (Table). Thus,


actions for American Federation of Government Employ-
ees, AFL-CIO). Nevertheless, the JIC-referred inquiries
into Ms. Moore’s conduct documented her false statements
in February and June 2008, which DHS used to bring lack
of candor charges. Resp’t’s Appx. 32–34, 61–66, 140–41
(Inquiry Results Regarding Government Issued Credit
Card). See O’Hara v. Dep’t of Homeland Sec., 612 F. App’x
593, 595–96 (Fed. Cir. 2015) (sustaining removal for lack
of candor where mitigating factors exist).
     3   In Douglas, the MSPB recognized twelve non-ex-
haustive “factors that are relevant for [agency] considera-
tion in determining the appropriateness of a penalty.” 5
M.S.P.R. at 305–06. The MSPB recognized that “[n]ot all
of these factors will be pertinent in every case.” Id. at 306;
see Kumferman v. Dep’t of Navy, 785 F.2d 286, 291 (Fed.
Cir. 1986) (“It is not reversible error if the [MSPB or arbi-
trator] fails expressly to discuss all of the Douglas factors.”
(citation omitted)).
6                                                MOORE v. DHS




the Board did not act arbitrarily or capriciously in refusing
to use last-chance settlement agreements as comparators.
    Additionally, the Arbitrator’s affirmance of DHS’s re-
moval of Ms. Moore was not arbitrary or capricious. Alt-
hough removal is a severe penalty, it is within the
Arbitrator’s discretion so long as the decision “reflects a
reasoned concern for the factors appropriate to evaluating
a penalty.” Kumferman, 785 F.2d at 291–92. This is pre-
cisely the situation here. The DHS identified Ms. Moore’s
mitigating factors, including that she spent “nearly nine-
teen (19) years with the Agency,” that her work “has been
at an acceptable level,” and that she had a variety of per-
sonal issues, such as “the difficult situation that [her]
house had burned down a year prior to the majority of the
misconduct, [her] health,” and her “financial issues.”
Resp’t’s Appx. 13. The DHS weighed against the mitigat-
ing factors the aggravating factors such as, inter alia, the
failure “to return [her] firearm to the firearms instructor
and instead giv[ing] [her] firearm to a private citizen,” and
the “effect a demotion/suspension would have on th[e] office
as a whole.” Resp’t’s Appx. 13–14; see Douglas, 5 M.S.P.R.
at 305 (explaining that “the employee’s past disciplinary
record” may be considered).
    In making his decision, the Arbitrator considered that
the Field Office Director of DHS had explained that he
“thought long and hard as to whether there was a way to
salvage” her career and “would have preferred using pro-
gressive discipline to try to correct the conduct in question,”
but that “[a] suspension or demotion would send the wrong
message [and that o]ther officers in th[e] office would be-
lieve that it is okay to cover up or lie about a mistake.”
Resp’t’s Appx. 14. Considering all of these mitigating fac-
tors along with the seriousness of the offense, the Arbitra-
tor agreed with the Field Office Director and determined
that DHS “needs to rely on all reports it receives from its
[Deportation Officers]” and “[i]t must have confidence that
what it is told is true,” which it no longer has. Respt’s
MOORE v. DHS                                                7


Appx. 9; see Resp’t’s Appx. 14 (explaining, by the Field Of-
ficer, that “[t]he seriousness of the offense, impact on [Ms.
Moore’s] ability to perform [her] full range of duties[,] and
lack of rehabilitative potential diminishes the effectiveness
of a length suspension serving as a viable alternative sanc-
tion”). The Arbitrator concluded that “[i]t must be found
that in this case just cause [for removal] has been estab-
lished” after reviewing the Douglas factors that “[m]anage-
ment has relied on.” Resp’t’s Appx. 7; see Resp’t’s Appx. 14
(explaining, by management, that “after carefully balanc-
ing all of the Douglas Factors,” Ms. Moore’s “removal is
warranted,” “reasonable,” and “promotes the efficiency of
the service” where “a lesser penalty . . . would not meet the
needs of the Agency”). The Arbitrator showed a reasoned
concern for applying the Douglas factors appropriately and
carefully weighed these considerations before determining
that removal was appropriate. 4
    DHS’s removal of Ms. Moore based on two lack of can-
dor charges is supported by substantial evidence because
the record contains “such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.”
Wrocklage v. Dep’t of Homeland Sec., 769 F.3d 1363, 1366
(Fed. Cir. 2014). Removal for lack of candor “is a broad[]
and . . . flexible concept whose contours and elements de-
pend upon the particular context and conduct involved.”
Ludlum v. Dep’t of Justice, 278 F.3d 1280, 1284 (Fed. Cir.
2002). As Ms. Moore recognizes, the ICE Table of Offenses



    4   While Ms. Moore asserts that she was disciplined
in 2015 for her lack of candor in 2008, see Pet’r’s Br. 26–27,
she was on medical leave from June 13, 2008 through Au-
gust 18, 2014 and, therefore, DHS could not complete a fac-
tual inquiry to take disciplinary actions, see Resp’t’s Appx
2. DHS, however, still took the delay into account as a mit-
igating factor. Resp’t’s Appx. 23 (Douglas Factor Review
Form).
8                                                MOORE v. DHS




and Penalties states that “displaying lack of candor in any
official inquiry or proceeding” warrants “[w]ritten repri-
mand to removal” at the “first offense.” Resp’t’s Appx. 175;
see Pet’r’s Br. 21 (acknowledging that “Lack of Candor is a
charge that can result in removal for a first time offense”). 5
     In making the decision that removal is warranted and
reasonable, and “promotes the efficiency of the service,”
Resp’t’s Appx. 9, the Arbitrator considered the facts, Article
29 of the Master Agreement, the Douglas factors, and the
Agency Removal Decision, Resp’t’s Appx. 2–9, which con-
sidered “all of the evidence of record, including the letter of
proposal supporting [Ms. Moore’s] documentation, [her]
written reply, [her] oral reply, the letter notifying [her] of
additional material to be relied upon and [her] response to
that letter,” Resp’t’s Appx. 12. Moreover, substantial evi-
dence supports the Arbitrator’s finding that Ms. Moore
lacked candor when she stated that she paid off her credit
card bill. In March 2008, Ms. Moore’s supervisor submitted
a memorandum stating that “[Ms.] Moore told [him] that
she paid her credit card bill over the phone that same date
[that he spoke with her] and that her account was now
‘okay.’” Resp’t’s Appx. 201; see Resp’t’s Appx. 199 (stating,
in 2016 by Ms. Moore’s former supervisor, that he “ha[s]
never stated that [the 2008 memorandum] was false nor
led [anyone] to believe that it was” and that his 2008 mem-
orandum was accurate). Additionally, Ms. Moore’s super-
visor testified at the Hearing that there were two responses
from Ms. Moore, “[o]ne” was that “[the bill] was taken care”
of, and “[t]he other one was that . . . she was addressing it.”
Resp’t’s Appx. 261. The supervisor, therefore, clarified that



    5   The “ICE Table of Offenses and Penalties,” is a
“guide to offenses and penalties . . . [and provides] assis-
tance in assessing the appropriate penalty in disciplinary
and adverse actions.” Resp’t’s Appx. 164; see Resp’t’s Appx.
164–94 (ICE Table of Offenses and Penalties).
MOORE v. DHS                                               9


it was in follow up conversations with Ms. Moore in March
and April 2008 when she said “[i]ts going to be taken care
of.” Resp’t’s Appx. 260–61; see Resp’t’s Appx. 58 (explain-
ing, in a memorandum dated April 18, 2008, that Ms.
Moore said she “would . . . pay her card”), 60 (explaining,
in a memorandum dated April 24, 2008, a conversation doc-
umenting that Ms. Moore “told Citibank to withdraw the
amount owed automatically on Monday, April 21, 2008”).
Because Ms. Moore told her supervisors the bill was paid
in Mach 2008, but then said that it would be paid in April
2008, the Arbitrator properly determined that there was a
lack of candor about this charge.
     Substantial evidence also supports the Arbitrator’s de-
cision that Ms. Moore lacked candor when she stated that
management did not stress the importance of doing travel
vouchers in a certain time frame. Ms. Moore admitted that
“[i]t would seem that” she had discussions with manage-
ment about “needing to timely submit the[] [travel] vouch-
ers” in December 2006 and February 2007. Resp’t’s Appx.
396–97. However, Ms. Moore admitted at the Hearing that
it was “more than likely” that she received a memorandum
dated December 22, 2006 from her field office director with
the subject “travel vouchers and prompt payment of gov-
ernment credit card.” Resp’t’s Appx. 395. Ms. Moore also
acknowledged at the Hearing that the memo went out to
“the entire staff” for her field office and that it discussed
“the importance . . . [of] having your travel voucher and
government cards paid promptly.” Resp’t’s Appx. 395. Ac-
cordingly, substantial evidence supports the Arbitrator’s
affirmance for lack of candor. Thus, the Arbitrator’s deci-
sion to remove Ms. Moore as a result for lack of candor was
supported by substantial evidence and is not arbitrary or
capricious. 6



    6  While Ms. Moore asserts that “the [A]rbitrator was
not impartial and should have recused himself” because,
10                                             MOORE v. DHS




                       CONCLUSION
   We have considered Ms. Moore’s remaining arguments
and find them unpersuasive. The Arbitrator Decision is
                       AFFIRMED




inter alia, he had a “terrible relationship” with her union
attorney, Pet’r’s Br. 3–7, we rejected a similar argument in
Herra v. Department of Homeland Security concerning the
same attorney, Thomas Tierney, who represented Ms.
Moore. 498 F. App’x 35, 36–38, 40 (Fed. Cir. 2012). In
Herra, Mr. Tierney “contend[ed] that the [a]rbitrator was
biased, as evidenced by the [a]rbitrator’s comments that
Mr. Tierney was unethical.” Id. at 40. Here, there is no
objective evidence that the Arbitrator demonstrated any
bias towards Ms. Moore. To the contrary, the Arbitrator
indicated that he decided against leniency because “Ms.
Moore is a sworn law enforcement officer and held to a
higher standard.” Resp’t’s Appx. 6; see Respt’s Appx. 13
(explaining by the Field Officer Director that he decided
against considering Ms. Moore’s “one-day suspension for
Conduct Unbecoming a Law Enforcement Officer” because
the “suspension occurred a long time ago”). The Arbitrator
showed no indication that his alleged “terrible relation-
ship” with Ms. Moore’s attorney warranted recusal.